Order entered September 17, 2014




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-01163-CV

                         IN RE SUSAN GRIFFIN WARREN, Relator

                 Original Proceeding from the 302nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-14-06580

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We DENY as moot relator’s motion for extension of time to pay the filing fee. We

have considered the petition without payment of the filing fee. We ORDER relator to bear the

costs of this original proceeding.


                                                    /s/   DOUGLAS S. LANG
                                                          JUSTICE